Citation Nr: 1741131	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Amanda Mineer, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


(The issue of entitlement to reimbursement of unauthorized medical expenses for services rendered at Memorial Hospital Jacksonville from January 24, 2015, through January 26, 2015, is the subject of a separate decision.)

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The procedural background of this appeal shows that the Agency of Original Jurisdiction (AOJ) initially denied the Veteran's claim for service connection for PTSD in September 2005.  The Veteran appealed this decision to the Board and in a June 2008 decision the Board denied the claim.  The Veteran as the moving party filed a motion of clear and unmistakable (CUE) error in the Board's June 2008 denial.  In November 2013, the Board denied the CUE motion on the basis that CUE error was not found.  The Veteran thereafter filed a motion for reconsideration of the Board's November 2013 determination and the Board denied this motion in June 2014.   The present appeal stems from the Veteran's August 2010 application to reopen the claim for service connection for PTSD.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In letters dated in January 2017 and February 2017, the AOJ informed the Veteran that he was scheduled to attend a Board video conference hearing in March 2017 pursuant to his request to testify at such a hearing.  See substantive appeal (VA Form 9) dated in January 2014.  The record further shows that in February 2017 the Veteran obtained new representation as noted on the title page of this remand.  Thereafter, in March 2017, the Veteran's representative contacted the Board and informed the Board that she was unable to represent the Veteran at the March 2017 hearing and she asked that in lieu of the hearing that the record be held open for 60 days so that additional evidence and argument could be submitted.  The Veteran did not report to the March 2017 hearing and no additional supportive evidence or argument has been received to date.  

A March 2017 Report of General Information shows that the AOJ contacted the Veteran regarding the March 2017 hearing at which time the Veteran explained that he had recently switched representatives, in February 2017.  This report also shows that the AOJ gave the Veteran the Board's address so that he could petition the Board for a new hearing.  Under these circumstances, the Board finds that the Veteran has provided good cause for his failure to report to the March 2017 Board video conference hearing.  The Board also finds that the March 2017 Report of General Information satisfies the requirements of 38 C.F.R. § 20.704 with respect to scheduling Board hearings.  Accordingly, this case must be remanded so that the Veteran can be scheduled for a Board video conference hearing on the next available hearing date.  Id.

In light of the foregoing, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with his request at the next available hearing date, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016).  He should be provided with the opportunity to testify at one hearing on all issues on appeal; namely, his application to reopen the claim for service connection for PTSD, as well as entitlement to reimbursement of unauthorized medical expenses for services rendered at Memorial Hospital Jacksonville from January 24, 2015, through January 26, 2015, which is being decided under separate cover.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




